AMENDMENT TO CHANGE OF CONTROL AGREEMENT

THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is made and
entered into as of this 15th day of December, 2015 (the “Effective Date”) by and
between Southwest Bancorp, Inc., a bank holding company organized under the laws
of the State of Oklahoma (“Southwest”), Bank SNB, an Oklahoma banking
corporation (“Bank SNB”),  successor by conversion to Bank SNB, National
Association, formerly known as Stillwater National Bank and Trust Company and
Brent Bates (“Executive”) with reference to the following:

WHEREAS, Southwest and Executive entered into the Change of Control Agreement
dated July 27, 2012 (the “Agreement”); and

WHEREAS, Southwest and the Executive have agreed to amend the Agreement to
revise the definition of Change of Control, the severance payable in the event
of termination following a Change of Control and to add Bank SNB as a party to
the Agreement; and

WHEREAS, pursuant to Section 15 of the Agreement, Southwest and Executive
mutually desire to amend the Agreement as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows:
 

I.  Amendment to Section 2

Section 2 of the Agreement is hereby replaced in its entirety with the
following:

“‘Change of Control’  For purposes of this Agreement, a ‘Change of Control’
shall mean:

(a) the date any entity or person, including a group as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934, (“Person”) shall
become the beneficial owner of, or shall have obtained voting control over,
thirty percent (30%) or more of either (i) the outstanding common shares of
either Southwest or Bank SNB or (ii) the combined voting power of the then
outstanding voting securities of Southwest or Bank SNB entitled to vote in the
election of directors.  For purposes of this paragraph, any acquisition,
ownership, or voting control over Bank SNB by Southwest shall not be a “Change
of Control;”

(b) the consummation of a plan of reorganization, merger or consolidation
involving Southwest or Bank SNB or the sale of all or substantially all of the
assets or deposits of Southwest or Bank SNB, except for a reorganization,
merger, consolidation or sale where (A) the stockholders of Southwest or Bank
SNB immediately before such reorganization, merger, consolidation or sale own
directly or indirectly at least 60% of the combined voting power of the
outstanding voting securities of Southwest,  Bank SNB or other entity resulting
from such reorganization, merger or consolidation or



 

--------------------------------------------------------------------------------

 

purchasing the assets or deposits (the “Surviving Company”) in substantially the
same proportion as their ownership of voting securities of Southwest immediately
before such reorganization, merger, consolidation or sale, (B) no Person
beneficially owns, or has voting control over, thirty percent (30%) or more of
either (i) the then outstanding shares of common stock of the Surviving Company,
or (ii) the combined voting power of the then outstanding voting securities of
the Surviving Company entitled to vote in the election of directors, and (C) the
members of the Board immediately before the execution of the agreement providing
for such reorganization, merger, consolidation or sale constitute at least half
of the members of the board of directors of the Surviving Company, or of a
company beneficially owning, directly or indirectly, a majority of the voting
securities of the Surviving Company.  For purposes of this paragraph, any
acquisition, ownership, or voting control over Bank SNB by Southwest shall not
be a “Change of Control;” or

(c) the date there shall have been change in a majority of the Board of either
Southwest or Bank SNB within a 12-month period unless the nomination of each new
director was approved by the vote of two-thirds (2/3) of directors then still in
office who were in office at the beginning of the 12-month period.”

II. Amendment to Subsection 5(a)

Subsection 5(a) of the Agreement is hereby replaced in its entirety with the
following:

“(a)Good Reason; Termination Other Than for Cause, Disability or Death.  If,
within twenty-four (24) months after the Effective Date, the Company terminates
the Executive’s employment other than for Cause, Disability or death, or if the
Executive terminates his employment for Good Reason:

(i) the Company will pay to the Executive in a single lump sum payment within 30
days of the Date of Termination base salary and accrued vacation pay through the
Date of Termination;

(ii) the Company will pay to Executive in a single lump sum payment within 30
days of the Date of Termination an amount equal to the sum of:  (A) two (2)
times the Executive’s base salary in effect on the Effective Date and (B) one
(1) times the average of the “Company Incentive Portion” of the annual bonus
paid to Executive under the Southwest Bancorp Executive Leadership Team
Incentive Plan during the three (3) years immediately prior to the Effective
Date;

(iii) the Company will maintain in full force and effect, for the continued
benefit of Executive (and Executive’s spouse and/or eligible dependents, as
applicable) for a period of twelve (12) months following the Termination Date,
participation by Executive (and Executive’s spouse and/or eligible dependents,
as applicable) in the medical, hospitalization, and dental programs maintained
by the Company for the benefit of its executive officers as in effect on the
Termination Date, at such level and terms and conditions



 

2

--------------------------------------------------------------------------------

 

(including, without limitation, contributions required by Executive for such
benefits) as in effect on the Termination Date; provided, if Executive (or his
spouse) is eligible for Medicare or a similar type of governmental medical
benefit, such benefit shall be the primary provider before Company medical
benefits are provided.  However, if Executive becomes reemployed with another
employer and is eligible to receive medical, hospitalization and dental benefits
under another employer-provided plan, the medical, hospitalization and dental
benefits described herein shall be secondary to those provided under such other
plan during the applicable period.  If any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), then an amount equal to
each remaining premium payment shall thereafter be paid to Executive as
currently taxable compensation in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof);

(iv) the Company will reimburse Executive pursuant to the Company’s policy for
reasonable business expenses incurred, but not paid, prior to termination of
employment, unless such termination resulted from a misappropriation of Company
funds;

(v) any service condition contained in any equity awards outstanding in favor of
Executive shall be deemed to have been satisfied immediately prior to the
Termination Date; and

(vi) Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following termination to which he is
otherwise entitled in accordance with the terms and provisions of any plans or
programs of the Company.”

III. Amendment to Definition of Company

The definition of “Company” as provided in the first paragraph of the Agreement
shall be amended to include both Southwest Bancorp and Bank SNB.

Except as provided in this Amendment, the Agreement shall remain in full force
and effect.

[Signature Page Follows]





 

3

--------------------------------------------------------------------------------

 



EXECUTED as of the day and year first written above.

SOUTHWEST: SOUTHWEST BANCORP, INC.

By:/s/ Mark W. Funke

Name: Mark Funke

Title: Chief Executive Officer

BANK SNB:BANK SNB

By:/s/ Mark W. Funke

Name: Mark Funke

Title: Chief Executive Officer

EXECUTIVE:/s/ Brent Bates

Brent Bates



 

4

--------------------------------------------------------------------------------